ICJ_047_SouthWestAfrica_LBR_ZAF_1961-05-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. UNION OF SOUTH AFRICA;
LIBERIA v. UNION OF SOUTH AFRICA)

ORDER OF 20 MAY 1961

1961

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. UNION SUD-AFRICAINE;
LIBERIA c. UNION SUD-AFRICAINE)

ORDONNANCE DU 20 MAI 1961
This Order should be cited as follows:

“South West Africa Cases (Ethiopia v. Union of South Africa;
Liberia v. Union of South Africa),
Order of 20 May 1967: I.C.]. Reports 1961, p. 13.”

La présente ordonnance doit étre citée comme suit:
«Affaires du Sud-Ouest africain (Éthiopie c. Union sud-africaine ;
Libéria c. Union sud-africaine),

Ordonnance du 20 mat 1961: C. I. J. Recueil 1067, p. 13.»

 

Sales number 9 4 4
N° de vente :

 

 

 
14 $. W. AFRICA CASES (ORDER OF 20 V 61)
Makes the following Order :

Having regard to the Application filed in the Registry on 4 No-
vember 1960 on behalf of the Government of Ethiopia, instituting
proceedings before the Court against the Union of South Africa
relating to a dispute concerning the interpretation and application
of the Mandate for South West Africa;

Having regard to the Application filed in the Registry on the
same date and at the same time on behalf of the Government of
Liberia, instituting proceedings before the Court against the Union
of South Africa relating to a dispute concerning the interpretation
and application of the said Mandate;

Having regard to the Order of 13 January 1967 in the South
West Africa case (Ethiopia v. Union of South Africa) and the Order
of the same date in the South West Africa case (Liberia v. Union
of South Africa), fixing time-limits for the filing of the Memorials
and the Counter-Memorials in these cases;

Having regard to the Memorial filed on behalf of the Government
of Ethiopia within the time-limit so fixed;

Having regard to the Memorial filed on behalf of the Government
of Liberia within the same time-limit;

Having regard to the letters of 28 March 1961 by which re-
spectively the Agent for the Government of Ethiopia requested
that a time-limit be fixed within which that Government might
notify its intention to exercise its right to choose a Judge ad hoc
and might state the name of the person chosen; and the Agent for
the Government of Liberia formulated a similar request in respect
of that Government;

Whereas all Governments which, in proceedings before the Court,
come to the same conclusion, must be held to be in the same
interest ;

Whereas the submissions set out in the Applications are mutaizs
mutandts identical, and the texts of the Applications themselves
are, except in a few minor respects, identical;

Whereas the submissions set out in the Memorials are mutatis
mutandts identical, and the texts of the Memorials themselves are,
except in a few minor respects, identical;

Whereas, accordingly, for the purposes of the present case, the
Governments of Ethiopia and Liberia are in the same interest
before the Court and are therefore, so far as the choice of a Judge
ad hoc is concerned, to be reckoned as one party only;

THE COURT

Joins the proceedings instituted by the Applications of the
Government of Ethiopia and the Government of Liberia;

5
15 S. W. AFRICA CASES (ORDER OF 20 V 61)

Finds that the Government of Ethiopia and the Government of
Liberia are in the same interest;

Fixes 15 November 1961 as the time-limit within which the
Government of Ethiopia and the Government of Liberia, acting in
concert, may choose a single Judge ad hoc.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twentieth day of May,
one thousand nine hundred and sixty-one, in four copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of Ethiopia, to the Government of
Liberia and to the Government of the Union of South Africa,
respectively.

(Signed) B. WINIARSKI,
President.

(Signed) GARNIER-COIGNET,
Registrar.
